Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

As per the instant Application having Application number 16/582,403, the examiner acknowledges the applicant's submission of the amendment dated 6/1/2022.  Claims 1-2, 4-5, 7, 10-11, 16 and 19-20 have been amended. Claims 1-20 are pending. 

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Nishikawa (US 2004/0174786) teaches [“providing a buffer memory between means for reading out information from said recording medium and information processing means, wherein said buffer memory is a nonvolatile memory that can operate at high speed and which consumes no electric power in the standby mode, said buffer memory stores part of or whole of information read out from said disc-shaped recording medium during said information processing apparatus is active, power supply to said buffer memory is stopped while said buffer memory stores information of a predetermined amount to be processed next when said information processing apparatus is powered off and said information processing apparatus starts processing said information of the predetermined amount to be processed next which said buffer memory stored when said information processing apparatus resumes operation.” (claim 7)].

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-20 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 6/1/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “storing a first position tracker associated with a first window of memory blocks in a memory unit, the first window being associated with a first data writing process of a first processing unit; allowing the first processing unit to write within the first window at a first speed; receiving, from a second processing unit, a read request for reading data stored at a memory-reading address; comparing the memory-reading address to a first starting address of the first window; preventing the second processing unit from reading the data based on a determination that the memory-reading address is greater than or equal to the first starting address of the first window; storing, based on a determination that the first data writing process is complete, an updated first position tracker associated with a second window of memory blocks in the memory unit; and allowing the second processing unit to read the data based on a determination that the memory-reading address is less than a second starting address of the second window, wherein the second processing unit reads the data at a second speed faster than the first speed, and wherein the second processing unit is turned off in response to a determination that more than a threshold time period is needed for the second processing unit to wait for the first processing unit to complete a second data writing process associated with the second window of memory blocks.”
Independent claims 19 and 20 are allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-18 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



June 7, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135